Citation Nr: 0026488	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  96-51570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disorder, currently rated 10 percent disabling. 

2. Entitlement to an increased evaluation for a right ankle 
disorder, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to March 1987.

The appeal arises from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying increased evaluations for 
service-connected residuals of injuries to the left and right 
ankles, rated 10 percent disabling for each ankle.  


REMAND

Upon VA orthopedic examination in June 2000, it was noted 
that there were no medical records available for review by 
the examiner.  The claims folder contains numerous post-
service medical records, including records of treatment for 
ankle disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one." Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (The 
duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed).  Because 
the June 2000 VA examination was not informed by a review of 
the claims folder, remand is necessary for an additional VA 
examination which is so informed.

Upon remand examination, when reviewing the level of 
disability of each ankle, the examiner must consider 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 
4.40 and 4.45 (1999); DeLuca v. Brown,  8 Vet.App. 202 
(1995).




The case is therefore REMANDED to the RO for the following 
development:

1. The veteran should be afforded a VA 
examination to determine the extent and 
severity of the present service-connected 
disorder of each ankle.  All necessary 
tests should be conducted and all 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner prior to 
examination, and the examiner must state 
in the examination report that the claims 
folder has been reviewed. 
 
For each ankle, the examiner should 
conduct range of motion testing, 
specifying the range of motion in 
degrees and in all planes, and comment 
as to whether there is less than 
moderate, moderate, or marked limitation 
of motion of each ankle.  Normal range 
of motion of the ankle is to 20 degrees 
dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71a, Plate II 
(1999). 

The examiner should also review 
pertinent aspects of the veteran's 
medical and employment history, and 
separately comment on the effects of 
each service-connected ankle disorder 
(both the left and right) upon the 
veteran's ordinary activity and on how 
it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (1999).

2. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

3.  Thereafter, the RO should 
readjudicate the claims for increased 
ratings for disorders of the left and 
right ankle above the 10 percent 
currently assigned for the disorder of 
each ankle.  In so doing, the RO must 
consider a the application of 38 C.F.R. 
§§ 4.40, 4.45 (1999), and DeLuca.  If 
either determination remains adverse to 
the veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



